DETAILED ACTION
This office action is in response to the communication received on September 12, 2022 concerning application No. 17/068,118 filed on October 12, 2020.
	Claims 1-5 and 7-20 are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/12/2022 in regards to the 35 USC 101 rejection have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 101 rejection of claims 1-20 previously set forth. Specifically, the newly added claim limitation, “navigating the probe within the portion of the body anatomy while using the transmitted signals to map the coordinates of the probe to the registered image of the patient” integrates the judicial exception into a practical application at Step 2A Prong Two.
Applicant's arguments filed 09/12/2022 in regards to the 35 USC 112 rejection have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112b rejection of claims 5 and 6 previously set forth.
Applicant’s arguments with respect to claim(s) 1, 14, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically the limitations that the report comprises “a user selectable 3D visual indication” and “the report configured to allow the user to manipulate the user selectable 3D visual indication to view the body anatomy from different user-selectable viewpoints”. A new reference has been applied to teach these newly added limitations. 
Claim Objections
Claims 1, 14, and 17 are objected to because of the following informalities:  
Claim 1, line 11, “3D” should read “three dimensional (3D),
Claim 14, line 11, “3D” should read “three dimensional (3D),  
Claim 17, line 14, “3D” should read “three dimensional (3D),  
Claim 17, line 3, “transmitted signals to coordinates” should read “transmitted signals map coordinates”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-11, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Besser (US 20220117676) in view of Fuerst et al. (US 20210236233, hereinafter Fuerst). 
Regarding claim 1, Besser teaches a method for analyzing a procedure ([0035]), the method comprising: 
providing a registered image of a patient by registering an image of a portion of a body anatomy of the patient (Abstract,[0081], [0088], [0112] disclose uploading a pre-procedural external image of the subject) to patient coordinates (Abstract, [0088], [0112] disclose aligning the subject coordinate system with the uploaded image, thereby registering the image with the anatomy of the patient); 
inserting a probe into the portion of the body anatomy ([0112], “inserting the insertion medical device…manually maneuvering the medical implement into the subject’s body”, the insertion medical device is considered to be the probe), the probe comprising a tool tip configured to transmit signals comprising coordinates of the probe relative to the registered image ([0096] discloses one or more sensors are located at the tip of the insertion device to allow tracking of the device. [0045], “the position sensor (e.g., tip sensor)…causes the processing circuitry to receive signals indicative of the coordinates of the element”. Figs. 3A-B show that the position of the tip is known relative to the registered image); 
performing the procedure, the procedure comprising navigating the probe within the portion of the body anatomy ([0112], “the caregiver inserting the insertion medical device…manually maneuvering the medical implement into the subject’s body, so as to guide it to the desired location in the body” the maneuvering of the medical implement to the desired location in the body is considered to be the procedure) while using the transmitted signals to map the coordinates of the probe to the registered image of the patient ([0110]-[0111] discloses fig. 3A show a live view of the position of the insertion device and direction in which the device is pointed. By displaying a live position of the insertion device on the registered image the transmitted signals from the position sensor are used to map the coordinates of the probe); 
generating an electronic procedure report comprising one or more components related to the procedure (figs. 3A-B, [0110]-[0111] show the report displays a view showing the current placement of the insertion device. Because the report is displayed on a display it is considered electronic), the one or more components comprising a 3D visual indication ([0024]-[0025] discloses the anatomic map is a 3D anatomic map) of areas of the portion of the body anatomy navigated to by the probe (figs. 3A-B, [0110]-[0111] disclose viewing a live or playback display of placement of the insertion device that has been generated on monitor 212); and 
providing the electronic procedure report in a selected format upon termination of the procedure (Fig. 3B, [0110]-[0111] disclose the playback view provides three distinct views, frontal, axial, and lateral that show a play by play of the movement of the insertion device over the entire procedure. The multiple views and “playback” recording are considered the selected format provide upon termination of the procedure).
Besser does not specifically teach the 3D visual indication is a user selectable 3D visual indication and the report is configured to allow the user to manipulate the user selectable 3D visual indication to view the body anatomy from different user-selectable viewpoints.
However, 
Fuerst in a similar field of endeavor teaches the 3D visual indication is a user selectable 3D visual indication and the report is configured to allow the user to manipulate the user selectable 3D visual indication to view the body anatomy from different user-selectable viewpoints ([0032], [0036], “adjusting a view of the three dimensional image of the patient on  the…display in response to an input from a…user interface device” meaning the visual indication is a 3D visual indication that a user can select the view of and the report is the three dimensional image being displayed on the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Besser to have the 3D visual indication be a user selectable 3D visual indication and the report is configured to allow the user to manipulate the user selectable 3D visual indication to view the body anatomy from different user-selectable viewpoints. The motivation to apply the known technique of having the 3D visual indication be a user selectable 3D visual indication and the report is configured to allow the user to manipulate the user selectable 3D visual indication to view the body anatomy from different user-selectable viewpoints of Fuerst to the method of Besser would be to allow for the predictable results of having the user be able to adjust only one displayed image to see each view instead of retrieving new images each time the user wants to analyze a different view, thereby reducing the overall review time.
Regarding claim 14, Besser teaches a method for analyzing a procedure ([0035]), the method comprising: 
receiving an image of a portion of a body anatomy of a patient (Abstract,[0081], [0088], [0112] disclose uploading a pre-procedural external image of the subject) and providing a registered image by registering the image to patient coordinates (Abstract, [0088], [0112] disclose aligning the subject coordinate system with the uploaded image); 
generating an electronic procedure report based upon data generated during a procedure (figs. 3A-B, [0110]-[0111] show the report displays a view showing the current placement of the insertion device. Because the report is displayed on a display it is considered electronic) comprising inserting a probe into the portion of the body anatomy ([0112], “the caregiver inserting the insertion medical device…manually maneuvering the medical implement into the subject’s body, so as to guide it to the desired location in the body” the maneuvering of the medical implement to the desired location in the body is considered to be the procedure), the probe comprising a tool tip configured to transmit signals comprising coordinates of the probe relative to the registered image ([0096] discloses one or more sensors are located at the tip of the insertion device to allow tracking of the device. [0045], “the position sensor (e.g., tip sensor)…causes the processing circuitry to receive signals indicative of the coordinates of the element”. Figs. 3A-B show that the position of the tip is known relative to the registered image) and navigating the probe within the portion of the body anatomy ([0112], “inserting the insertion medical device…manually maneuvering the medical implement into the subject’s body”, the insertion medical device is considered to be the probe), while using the transmitted signals to map the coordinates of the probe to the registered image of the patient ([0110]-[0111] discloses fig. 3A show a live view of the position of the insertion device and direction in which the device is pointed. By displaying a live position of the insertion device on the registered image the transmitted signals from the position sensor are used to map the coordinates of the probe), the electronic procedure report comprising one or more components related to the procedure, the one or more components comprising a 3D visual indication ([0024]-[0025] discloses the anatomic map is a 3D anatomic map) of areas of the portion of the body anatomy navigated to by the probe (figs. 3A-B, [0110]-[0111] disclose viewing a live or playback display of placement of the insertion device that has been generated on monitor 212); and 
providing the electronic procedure report in a selected format (Fig. 3B, [0110]-[0111] disclose the playback view provides three distinct views, frontal, axial, and lateral that show a play by play of the movement of the insertion device over the entire procedure. The multiple views and “playback” recording are considered the selected format provided upon termination of the procedure).
Besser does not specifically teach the 3D visual indication is a user selectable 3D visual indication and the report is configured to allow the user to manipulate the user selectable 3D visual indication to view the body anatomy from different user-selectable viewpoints.
However, 
Fuerst in a similar field of endeavor teaches the 3D visual indication is a user selectable 3D visual indication and the report is configured to allow the user to manipulate the user selectable 3D visual indication to view the body anatomy from different user-selectable viewpoints ([0032], [0036], “adjusting a view of the three dimensional image of the patient on  the…display in response to an input from a…user interface device” meaning the visual indication is a 3D visual indication that a user can select the view of and the report is the three dimensional image being displayed on the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Besser to have the 3D visual indication be a user selectable 3D visual indication and the report is configured to allow the user to manipulate the user selectable 3D visual indication to view the body anatomy from different user-selectable viewpoints. The motivation to apply the known technique of having the 3D visual indication be a user selectable 3D visual indication and the report is configured to allow the user to manipulate the user selectable 3D visual indication to view the body anatomy from different user-selectable viewpoints of Fuerst to the method of Besser would be to allow for the predictable results of having the user be able to adjust only one displayed image to see each view instead of retrieving new images each time the user wants to analyze a different view, thereby reducing the overall review time.

Regarding claim 17, Besser teaches a system (Abstract) comprising: 
a probe ([0101] discloses the system 200 includes an insertion medical device which is considered the probe), the probe configured to navigate at least a portion of a patient's body ([0112], “inserting the insertion medical device…manually maneuvering the medical implement into the subject’s body”, the insertion medical device is considered to be the probe) while using transmitted signals to coordinates of the probe to a registered image of the patient ([0110]-[0111] discloses fig. 3A show a live view of the position of the insertion device and direction in which the device is pointed. By displaying a live position of the insertion device on the registered image the transmitted signals from the position sensor are used to map the coordinates of the probe); 
a processor (processor 110 in fig. 1), the processor configured to: 
receive an image of the portion of a body anatomy of a patient (Abstract,[0081], [0088], [0112] disclose uploading a pre-procedural external image of the subject) and providing a registered image by registering the image to patient coordinates (Abstract, [0088], [0112] disclose aligning the subject coordinate system with the uploaded image); 
generate an electronic procedure report based on a procedure (figs. 3A-B, [0110]-[0111] show the report displays a view showing the current placement of the insertion device. Because the report is displayed on a display it is considered electronic) comprising inserting the probe into the portion of the body anatomy ([0112], “the caregiver inserting the insertion medical device…manually maneuvering the medical implement into the subject’s body, so as to guide it to the desired location in the body” the maneuvering of the medical implement to the desired location in the body is considered to be the procedure), the probe comprising a tool tip configured to transmit signals comprising coordinates of the probe relative to the registered image ([0096] discloses one or more sensors are located at the tip of the insertion device to allow tracking of the device. [0045], “the position sensor (e.g., tip sensor)…causes the processing circuitry to receive signals indicative of the coordinates of the element”. Figs. 3A-B show that the position of the tip is known relative to the registered image) and navigating the probe within the portion of the body anatomy ([0112], “inserting the insertion medical device…manually maneuvering the medical implement into the subject’s body”, the insertion medical device is considered to be the probe), while using the transmitted signals to map the coordinates of the probe to the registered image of the patient ([0110]-[0111] discloses fig. 3A show a live view of the position of the insertion device and direction in which the device is pointed. By displaying a live position of the insertion device on the registered image the transmitted signals from the position sensor are used to map the coordinates of the probe), the electronic procedure report comprising one or more components related to the procedure, the one or more components comprising a 3D visual indication ([0024]-[0025] discloses the anatomic map is a 3D anatomic map)  of areas of the portion of the body anatomy navigated to by the probe (figs. 3A-B, [0110]-[0111] disclose viewing a live or playback display of placement of the insertion device that has been generated on monitor 212); and 
provide the electronic procedure report in a selected format (Fig. 3B, [0110]-[0111] disclose the playback view provides three distinct views, frontal, axial, and lateral that show a play by play of the movement of the insertion device over the entire procedure. The multiple views and “playback” recording are considered the selected format provide upon termination of the procedure).
Besser does not specifically teach the 3D visual indication is a user selectable 3D visual indication and the report is configured to allow the user to manipulate the user selectable 3D visual indication to view the body anatomy from different user-selectable viewpoints.
However, 
Fuerst in a similar field of endeavor teaches the 3D visual indication is a user selectable 3D visual indication and the report is configured to allow the user to manipulate the user selectable 3D visual indication to view the body anatomy from different user-selectable viewpoints ([0032], [0036], “adjusting a view of the three dimensional image of the patient on  the…display in response to an input from a…user interface device” meaning the visual indication is a 3D visual indication that a user can select the view of and the report is the three dimensional image being displayed on the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Besser to have the 3D visual indication be a user selectable 3D visual indication and the report is configured to allow the user to manipulate the user selectable 3D visual indication to view the body anatomy from different user-selectable viewpoints. The motivation to apply the known technique of having the 3D visual indication be a user selectable 3D visual indication and the report is configured to allow the user to manipulate the user selectable 3D visual indication to view the body anatomy from different user-selectable viewpoints of Fuerst to the method of Besser would be to allow for the predictable results of having the user be able to adjust only one displayed image to see each view instead of retrieving new images each time the user wants to analyze a different view, thereby reducing the overall review time.
Regarding claims 2, 15, and 18, Besser in view of Fuerst teaches the methods of claims 1 and 14 and the system of claim 17, as set forth above. Besser further teaches the one or more components are further comprise at least one of the image (figs. 3A-B show that the provided view is of the image of the subjects upper torso), the registered image to patient coordinates (figs. 3A-B show that the provided view is of the image of the subjects upper torso and Abstract, [0088], [0112] disclose the uploaded image is aligned with the subject coordinate system), a navigation procedure (figs. 3A-B, [0110]-[0111] disclose the view shows the placement of the insertion device throughout the subject which is seen as being representative of a navigation procedure), a type of probe, a three dimensional procedure overview ([0025] discloses that the anatomic map is in 3D), and a procedure conclusion ((Fig. 3B, [0110]-[0111] disclose providing a playback of the procedure which is considered to be a procedure conclusion). 
Regarding claims 3, 16, and 19, Besser in view of Fuerst teaches the methods of claims 1 and 14 and the system of claim 17, as set forth above. Besser further teaches receiving at least a point of interest within the body anatomy ([0072] and [0081] disclose detecting whether the insertion device has been positioned in the stomach rather than the patient’s lungs. Therefore the stomach is seen as the received point of interest. Additionally, [0016] discloses identifying landmarks that are used to determine a successful insertion); and 24 6429648.1JNJBIO-6281USNP1 (ID-1664VK)
determining, from the electronic procedure report, that the probe navigated to the point of interest during the procedure ([0035] discloses “displaying the path of the distal tip section of the insertion device on the anatomic map and thus facilitates determination of a successful medical procedure” if the insertion device did not make it past the anatomical landmarks and to the stomach the procedure would be deemed unsuccessful).
Regarding claim 7, Besser in view of Fuerst teaches the method of claim 1, as set forth above. Besser further teaches the procedure is an Ear Nose and Throat (ENT) procedure ([0062] discloses an example procedure is the insertion of a feeding tube and [0097] discloses the feeding tube is a nasoenteral feeding tube which is inserted through the nose and down the throat).
Regarding claim 8, Besser in view of Fuerst teaches the method of claim 1, as set forth above. Besser further teaches the image is one of a computed tomography (CT) image and a magnetic resonance (MR) image ([0112] discloses the loaded pre-procedural image is obtained using CT or MRI).
Regarding claim 9, Besser in view of Fuerst teaches the method of claim 1, as set forth above. Besser further teaches registering the image to patient coordinates comprises aligning the image to anatomical reference points at a current position of the patient ([0088] discloses aligning the subject coordinate system with the uploaded image by aligning the registered first and second anatomic landmarks with the location of the first and second anatomic landmarks in the uploaded image. [0083], [0093] disclose the markers representing the anatomical landmarks are marked on the subjects torso and therefore represent the current position of the patient).
Regarding claim 10, Besser in view of Fuerst teaches the method of claim 1, as set forth above. Besser further teaches the tool tip comprises a magnetic sensor ([0045] discloses that the position sensor being used are magnetic field sensors and are tip sensors located on the catheter/tube/stylet).
Regarding claim 11, Besser in view of Fuerst teaches the method of claim 1, as set forth above. Besser further teaches the selected format is determined based on a predetermined preference ([0027] discloses that the different views of the anatomic map that is to be displayed on the monitor are based on the chest image view acquired prior to the procedure, therefore the view acquired prior to the procedure is seen as the predetermined preference for the view/s displayed as the anatomic map).

Claims 4-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besser in view of Fuerst as applied to claims 1 and 17 above, and further in view of Ingel et al. (US 20190164633, hereinafter Ingel).
Regarding claim 4, Besser in view of Fuerst teaches the method of claim 1, as set forth above. Besser further teaches the electronic procedure report is provided in a timeline format (fig. 3B shows a playback timeline that shows what time during the procedure the view was taken). Besser does not specifically teach the timeline is segmented based on at least one of a user action and a system action.
However,
Ingel in a similar field of endeavor teaches segmenting the timeline based on at least one of a user action and a system action ([0040] discloses the timeline viewer can depict interactive events such as user generated points, ablation events with start and stop times, pacing events with start and stop times. The user generated points are considered to be a user action and the determination of an ablation event such as start and stop times is considered a system event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Besser in view of Fuerst to have the timeline be segmented based on at least one of a user action and a system action. The motivation to apply the known technique of segmenting the timeline based on at least one of a user action and a system action of Ingel to the method of Besser in view of Fuerst would be to allow for the predictable results of being able to navigate to specific events during the procedure more easily and quicker than having to search through the timeline.
Regarding claim 5, Besser in view of Fuerst and Ingel teaches the method of claim 4, as set forth above. Ingel further teaches the timeline format segmented based on user action comprises providing a set of data corresponding to a point in time during the procedure, the point in time determined by a selected user action from a plurality of user actions during the procedure ([0040] discloses the interactive event timeline viewer depicts user generated points and [0044], fig. 4 show that multiple user generated points 440 are generated throughout the procedure), and
the timeline format segmented based on system status comprises providing a set of data corresponding to a point in time during the procedure, the point in time determined by a selected system status from a plurality of system statuses during the procedure ([0040] discloses the interactive event timeline viewer depicts at least ablation events with start and stop times and pacing events with start and stop times. Each of the start and stop times are seen as a change in status of the system and therefore system has a plurality of system status updates).
Regarding claim 20, Besser in view of Fuerst teaches the system of claim 17, as set forth above. Besser further teaches the electronic procedure report is provided, via a display, in a timeline format (fig. 3B shows a playback timeline that shows what time during the procedure the view was taken which is displayed on monitor 212, [0110]). Besser does not specifically teach the timeline is segmented based on at least one of a user action and a system action.
However,
Ingel in a similar field of endeavor teaches segmenting the timeline based on at least one of a user action and a system action ([0040] discloses the timeline viewer can depict interactive events such as user generated points, ablation events with start and stop times, pacing events with start and stop times. The user generated points are considered to be a user action and the determination of an ablation event such as start and stop times is considered a system event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Besser in view of Fuerst to have the timeline be segmented based on at least one of a user action and a system action. The motivation to apply the known technique of segmenting the timeline based on at least one of a user action and a system action of Ingel to the system of Besser in view of Fuerst would be to allow for the predictable results of being able to navigate to specific events during the procedure more easily and quicker than having to search through the timeline.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besser in view of Fuerst, as applied to claim 1, above and further in view of Sauer et al. (US 20060281971, hereinafter Sauer).
	Regarding claim 12, Besser in view of Fuerst teaches the method of claim 1, as set forth above. Besser does not specifically teach providing the procedure report comprises providing the report to an external system.
	However,
	Sauer in a similar field of endeavor teaches providing the electronic procedure report comprises providing the report to an external system ([0016] discloses that the position and orientation of the surgical instruments and endoscope are tracked and graphically shown in a 3D model of the patient that includes a combination of preoperative images. [0025] then discloses “any of these images may be displayed on an external display”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Besser in view of Fuerst to have providing the electronic procedure report comprise providing the report to an external system. The motivation to apply the known technique of providing the electronic procedure report comprises providing the report to an external system of Sauer to the method of Besser in view of Fuerst would be to allow for the predictable results of having someone not at the sight of the procedure be able to view the report and provide feedback.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besser in view of Fuerst as applied to claim 1, above, and further in view of Sun et al. (US 20210153941, hereinafter Sun).
	Regarding claim 13, Besser in view of Fuerst teaches the method of claim 1, as set forth above. Besser does not specifically teach the electronic procedure report comprises a comparison to at least one of one or more previous procedures and a recognized standard.
	However,
	Sun in a similar field of endeavor teaches the electronic procedure report comprises a comparison to at least one of one or more previous procedures and a recognized standard ([0068], “obtaining a pose parameter of a feature portion of an osteotomy guide tool in a coordinate system of a trackable element; and comparing the obtained pose parameter of the feature portion of the osteotomy guide tool with a corresponding standard value” and [0086] discloses the pose parameter includes position and posture of the guiding feature in the coordinate system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Besser in view of Fuerst to have the electronic procedure report comprise a comparison to at least one of one or more previous procedures and a recognized standard. The motivation to apply the known technique of having the electronic procedure report comprise a comparison to at least one of one or more previous procedures and a recognized standard of Sun to the method of Besser in view of Fuerst would be to allow for the predictable results of knowing whether the user guided the probe correctly.


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793